

Exhibit 10.1
FORM OF
LOEWS CORPORATION
AWARD CERTIFICATE


STOCK APPRECIATION RIGHT
(for grants to officers and employees)


                 THIS CERTIFICATE, dated as of the ___ day of _______ 200_,
evidences the grant of the Award set forth below by Loews Corporation, a
Delaware corporation (the “Company”) to (First Name) (Last Name) (the
“Participant”).
 
                   1.          Grant of Award.
 
                 Subject to the provisions of this Certificate and the Loews
Corporation 2000 Stock Option Plan, as amended and restated, effective as of
January 1, 2005 (the “Plan”), the Company hereby grants to the Participant as of
_____________ 200_ (the “Grant Date”) (Amount) Stock Appreciation Rights having
an Exercise Price of $____ per Stock Appreciation Right (such grant being herein
called the “Award”). Each Stock Appreciation Right represents the right to
receive an amount, payable in shares of Stock as provided in Paragraph 3 below,
equal in value to the excess, if any, on the date of exercise of the Fair Market
Value of a share of Stock over the Exercise Price of the Stock Appreciation
Right. The Stock Appreciation Rights granted hereby are Free-Standing Stock
Appreciation Rights and are not granted in conjunction with an Option. Unless
earlier terminated pursuant to the terms of this Certificate, the Award shall
expire on the tenth anniversary of the date hereof. Capitalized terms not
defined herein shall have the meanings set forth in the Plan.

 
                   2.          Exercisability of the Award.
 
                         The Award shall become vested and exercisable with
respect to one-quarter (1/4) of the Stock Appreciation Rights granted hereby on
(Date1) and as to an additional one-quarter (1/4) of such shares on each of the
next three anniversaries of that date, subject to the prior termination of the
Option.
 
                   3.          Method of Exercise of the Award.
 
(a)              An Award may be exercised at any time after the Award with
respect to those Stock Appreciation Rights vests and before the expiration of
the Award Term. To exercise an Award, the Participant shall give written notice
to the Company stating the number of shares with respect to which the Award is
being exercised.


(b)              Upon the exercise of a Stock Appreciation Right, the
Participant shall be entitled to receive an amount, equal to the product of (i)
the excess of the Fair Market Value of one share of Stock on the date of
exercise over the Exercise Price of the applicable Stock Appreciation Right,
multiplied by (ii) the number of shares of Stock in respect of which the Stock
Appreciation Right has been exercised. Except as otherwise determined by the
Committee on not less than thirty (30) days’ prior written notice to the
Participant, the payment shall be made in shares of Stock based upon the Fair
Market Value on the date of exercise. Fractional shares shall be settled by
payment in cash based upon the Fair Market Value on such date.
 
                   4.          Award Term.

                         Except as otherwise determined by the Committee after
the date of this Certificate, the Award Term shall end on the earliest of (1)
the date on which the Award has been exercised in full, (2) the date on which
the Participant experiences a Termination for Cause or a voluntary Termination,
(3) the one-year anniversary of the date on which the Participant experiences a
Termination due to death or Disability, (4) the three-year anniversary of the
date on which the Participant experiences a Termination due to the Participant’s
Retirement, and (5) the 90th day after the Participant experiences a Termination
for any other reason; provided, that in no event may the Award Term extend
beyond ten years from the date on which the Award is granted. Upon the
occurrence of a Termination of Participant for any reason, the Award Term shall
thereupon end with respect to any portion of the Award that is unvested as of
the date of such Termination and such unvested portion shall be forfeited
immediately.
 

--------------------------------------------------------------------------------


 
 
                   5.           Nontransferability of the Award.
 
                The Award is not transferable except (i) as designated by the
Participant by will or by the laws of descent and distribution or (ii) as
otherwise expressly permitted by the Committee including, if so permitted,
pursuant to a transfer to such Participant’s immediate family, whether directly
or indirectly or by means of a trust or partnership or otherwise. If any rights
exercisable by the Participant or benefits deliverable to the Participant under
this Certificate have not been exercised or delivered, at the time of the
Participant’s death, such rights shall be exercisable by the Designated
Beneficiary, and such benefits shall be delivered to the Designated Beneficiary,
in accordance with the provisions of this Certificate and the Plan.
 
                   6.          Taxes and Withholdings.
 
               No later than the date of exercise of the Award granted
hereunder, the Participant shall pay to the Company or make arrangements
satisfactory to the Committee regarding payment of any federal, state or local
taxes of any kind required by law to be withheld upon the exercise of such Award
and the Company shall, to the extent permitted or required by law, have the
right to deduct from any payment of any kind otherwise due to the Participant,
federal, state and local taxes of any kind required by law to be withheld upon
the exercise of the Award granted hereunder, as provided in Section 4.4 of the
Plan. In this regard the Participant may elect to pay any tax withholding upon
the exercise of an Award by irrevocably authorizing a third party to sell shares
of Stock (or a sufficient portion of the shares) acquired upon exercise of the
Award and remit to the Company a sufficient portion of the sale proceeds to pay
such tax withholding.
 
                   7.          Notices.
 
                          All notices and other communications under this
Certificate shall be in writing and shall be given by hand delivery to the other
party or overnight courier, or by postage paid first class mail, addressed as
follows:


                If to the Participant:
            (FirstName1) (LastName1)
            (Address1)
            (City,) (State) (PostalCode)

 
                If to the Company:
           

            Loews Corporation
            667 Madison Avenue
            New York, NY 10021-8087
            Attention: Corporate Secretary
            Facsimile: (212) 521-2997


or to such other address as any party shall have furnished to the other in
writing in accordance with this Paragraph 7. Notice and communications shall be
effective when actually received by the addressee, if given by hand delivery,
when deposited with a courier service, if given by overnight courier, or two (2)
business days following mailing, if delivered by first class mail.
 
                   8.          Effect of Certificate.
 
               Except as otherwise provided hereunder, this Certificate shall be
binding upon and shall inure to the benefit of any successor or successors of
the Company, and to any transferee or successor of the Participant pursuant to
Paragraph 5.


                   9.          Conflicts and Interpretation.
 
                The Award is subject to the provisions of the Plan, which are
hereby incorporated by reference. In the event of any conflict between this
Certificate and the Plan, the Plan shall control. In the event of any ambiguity
in this Certificate, any term which is not defined in this Certificate, or any
matters as to which this Certificate is silent, the Plan shall govern including,
without limitation, the provisions thereof pursuant to which the Committee has
the power, among others, to (i) interpret the Plan, (ii) prescribe, amend and
rescind rules and regulations relating to the Plan and (iii) make all other
determinations deemed necessary or advisable for the administration of the Plan.
 


--------------------------------------------------------------------------------


 
                 10.          Headings.

                The headings of paragraphs herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any of the provisions of this Certificate.
 
                 11.         Amendment.

                         This Certificate may not be modified, amended or waived
except by an instrument in writing signed by the Company. The waiver by either
party of compliance with any provision of this Certificate shall not operate or
be construed as a waiver of any other provision of this Certificate, or of any
subsequent breach by such party of a provision of this Certificate.


               IN WITNESS WHEREOF, as of the date first above written, the
Company has caused this Certificate to be executed on its behalf by a duly
authorized officer.



 
LOEWS CORPORATION
                     
By:
     
Gary W. Garson
   
Senior Vice President
 





--------------------------------------------------------------------------------




